Thomas, J.
The town of Marion was incorporated on the 14th of May 1852. St. 1852, c. 225. On the 10th of July 1852, upon a report of the general school committee, (to whom the subject had been referred,) it was divided into five school districts, with boundaries geographically defined. On the 25th of April 1853, upon the report of the selectmen (who had been appointed a committee for the purpose) the town was again divided into five districts with boundaries differing from the first division. These two divisions the parties concede to be legal. On the 13th of March 1854, the town voted that the boundaries of the districts should remain as last defined, that is, as defined in April 1853. On the 2d of April 1855, the town voted to abolish the district system and the school districts. On the 14th of April 1856, the town voted to divide the town into five school districts as first defined by the town committee. The town also voted “ to choose a committee of five to define the school district lines.” The meeting adjourned to the afternoon. On reassembling in the afternoon, the town voted “to reconsider so much of the vote to form five school districts, as would form the three districts, Old Landing and the two Sippican districts, into one district.” On the 16th of June, the committee chosen at the last meeting (April 14th 1856) to define the lines of the districts reported that they had come to the conclusion not to define the lines, but to “ recommend to the town the lines and boundaries which the selectmen fixed upon when chosen for that purpose.” They gave as a reason for this course, that on examining the town records they came to the conclusion there was a mistake in recording the action of the town on the article in the warrant, and that to be governed by the records as they were would not carry out the intention of the town. The town *433voted to accept the report of the committee, and to adopt their recommendation to define the fines and bounds of the several districts.
The effect of the vote of April 14th 1856 was to adopt the fines and boundaries of the districts as first established by the town July 10th 1852. The effect of the vote of June 16th 1856 was to adopt the boundaries and fines of the districts as established April 25th 1853 and confirmed March 13th 1854. This division was into five districts, with well defined geographical fines. Possibly the real intention of the town was not carried out, but the votes must be read as written.
If the consolidated district, which voted the tax which the plaintiff seeks to recover back in this suit, was ever established, it was by the vote in the afternoon of April 14th 1856. The difficulties of giving such force to this vote are, we think, insuperable. The town in the morning voted to adopt the districts as fixed July 10th 1852. At the adjournment they voted to make one district of three of the districts established April 25th 1853. This left two of the districts of the first division of the town, and three of the second division consolidated into one. As the boundaries of the two divisions were different, this made an impracticable or impossible districting of the town. If we look to this vote of the adjourned meeting as establishing the consolidated district out of three now well defined districts, though the action was not effective as to the other two districts, we are met with the difficulty that the town cannot be districted in part; that the whole must be districted or none. Perry v. Dover, 12 Pick. 206. Fry v. School District in Athol, 4 Cush. 250. Dickinson v. Billings, 4 Gray, 46.
If by taking the votes of the meetings of April 14th and the vote of June 16th together, we coiild work out a districting which by conjecturing the intent of the town would cover the whole town, we are met by the difficulty that we should thus get a third districting of the town within ten years, in conflict with the Sts. of 1849, c. 206, and of 1851, c. 303. In no aspect in which the case presents itself, does this district seem to us legally established.
*434Into the questions as to its organization or the vote of the tax we need not therefore inquire. There being no legal district, the assessors are clearly liable. Dickinson v. Billings, 4 Gray, 46.

Judgment for the plaintiff.